Citation Nr: 0709563	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not attributable to 
service and was not first manifest within one year of 
separation from service.

2.  Bilateral tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
with regard to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in May and August 2004 which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The Board notes that efforts were made to obtain the 
veteran's service medical records and his personnel records, 
but they were destroyed.  When a veteran's service records 
are unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
Otherwise, the post-service medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in September 
2004.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In his May 2004 VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, the veteran indicated that he 
first noticed hearing loss in 1975 and tinnitus in 1980.  He 
indicated that during service, he was a telephone switchboard 
operator at the 3rd Infantry Division Headquarters.  The 
phones were very loud and he was on the switchboard 5-7 hours 
per day.  The static was very bad and the veteran stated that 
he felt that this contributed to the damage to his ears.  The 
veteran did not report any inservice medical treatment or 
diagnosis of ear disability.  

A search was conducted for the veteran's service medical 
records.  However, VA made an official determination that 
they were unavailable.  

There is no post-service treatment until February 2000.  The 
veteran was seen at the St. John's Clinic-Ears, Nose & Throat 
in February 2000, March 2000, and June 2004.  In February and 
March 2000, the veteran was diagnosed as having sudden 
sensorineural hearing loss.  He subsequently continued to be 
seen for sudden sensorineural hearing loss in 2001 and 2002.  
In June 2004, the veteran was diagnosed as having mild to 
severe high frequency sensorineural hearing loss.  He 
reported that his noise exposure included working as a 
telephone switchboard operator during the Korean War in 1952 
and was "VA service-connected", and farming.  It is unclear 
whether the examiner was indicating if the veteran told him 
that he was service-connected, or that the noise exposure was 
related to service, or that any hearing loss disability was 
related to service.  Thus, this notation failed to provide 
any definitive medical opinion regarding the etiology of any 
hearing loss disability as it was unclear and ambiguous.  

In order to resolve whether the veteran has bilateral hearing 
loss disability and/or bilateral tinnitus which is related to 
service, the veteran was afforded a VA examination in 
September 2004.  On that examination, hearing loss disability 
was shown as contemplated within 38 C.F.R. § 3.385.  In 
addition, tinnitus was diagnosed.  The examiner reviewed the 
claims file to include the veteran's statements, military 
occupational specialty, and private medical reports.  The 
veteran's inservice noise exposure as well as post-service 
noise exposure (personal firearms, power tools, and lawn 
tools) were addressed.  The examiner opined that it was less 
likely as not that the veteran's hearing loss disability was 
a consequence of inservice acoustic trauma.  The onset of the 
hearing loss was approximately 40 years after the veteran 
separated from service.  The examiner noted that the report 
of a sudden onset of hearing loss decades after military 
noise exposure ceases is atypical of acoustic trauma.  It was 
noted that the inservice noise exposure sources, static over 
communication lines and combat noise, were both sources that 
were less likely than not to have caused a compensable 
hearing loss while on active duty.  With regard to bilateral 
tinnitus, the examiner also opined that the tinnitus was less 
likely as not a consequence of acoustic trauma while in 
service as the onset of symptoms was approximately 2 decades 
after military noise exposure and was apparently related to 
allergies.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, although he report decreased hearing 
acuity and ringing in his ears, he cannot provide a competent 
opinion regarding diagnosis and causation.  

The veteran is not competent to make this causal link or to 
state the etiology of his currently diagnosed bilateral 
hearing loss disability and bilateral  tinnitus.  Although a 
private examiner reported that the veteran had a "VA 
service-connected" hearing loss, the statement was ambiguous 
as to whether it was his opinion or merely a recitation of 
the veteran's report and, further, did not reflect any review 
of the record.  The competent medical evidence shows that 
bilateral hearing loss disability and bilateral tinnitus are 
not related to service.  The Board attaches significant 
probative value to the VA examiner's opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  The examiner 
addressed and evaluated pertinent factors and provided a 
rationale for the opinion rendered.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Accordingly, that medical opinion is the most 
probative evidence of record with regard to the etiology of 
current bilateral hearing loss disability and bilateral 
tinnitus.  

In sum, the competent evidence does not establish that 
bilateral hearing loss disability and bilateral tinnitus 
began in service or that bilateral hearing loss began within 
one year of separation.  There is no continuity of 
symptomatology following service as the veteran, by his own 
admission, first noticed ear problems two decades after 
service.  Rather, the most probative evidence of record 
establishes that bilateral hearing loss disability and 
tinnitus are not attributable to service.  

Accordingly, service connection is not warranted for 
bilateral hearing loss disability and bilateral tinnitus.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for bilateral hearing loss is denied.  


Service connection for bilateral tinnitus is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


